Cole, J.
i. conveyance: right of aower. The precise question presented by the transcript in this case has not been directly adjudicated by this court. But the general rights and powers of ° . . . marr;ed' women, m relation to conveying their real estate and dower, were thoroughly examined by this court, and clearly stated in an elaborate opinion by Justice Dillon, in the case of Simms v. Hervey, 19 Iowa, 272. As to adjudications of the different phases of the same general question, see also O'Ferrall v. Simplot, 4 Iowa, 381; Schaffner v. Grutzmacher et al., 6 Id., 137; Grapengether v. *504Fejervary, 9 Id., 163; Babcock v. Hoey et al., 11 Id., 375; Larson v. Reynolds and Packard, 13 Id., 580; Sharp v. Bailey, 14 Id., 387.
In Westfall v. Lee et ux., 7 Iowa, 12, in the concluding paragraph of the opinion by Woodward, J., reference is made to the matter of relinquishment of dower and the necessity for acknowledgment, but it does not appear from the statement of the case, or otherwise in the opinion, that any such question was involved in it. The question may possibly have been as to the genuineness of the signature of the wife; and upon this, what is said as to the absence of acknowledgments, would be very correct. Under our statute there is no difficulty in determining this question. Revision, “ section 2215 (1207 of Code of 1851). A married woman may convey her interest in real estate in the same manner as other persons.” This means exactly what it says, and removes the common law disability of a married woman, in this respect, and places her upon the Same footing as a feme sole or adult male. It is further provided, Revision, section 2209 (1201 of Code of 1851), that “ every conveyance of real estate passes all the interest of the grantor therein, unless a contrary intent can be reasonably inferred from the terms used.” There is nothing in the conveyance relied upon in this case that would tend to raise any inference, that any estate or interest was reserved in the grantors or either of them.
Under our law (Rev., § 2479), the husband has the same dower right and interest in the real estate of the wife, as the wife has in the real estate of the husband. Suppose the husband should join the wife in the granting clause and covenants of a deed conveying the wife’s land, but should not expressly relinquish his dower therein, would any lawyer claim that after the death of the wife, he could recover his dower interest in the land thus conveyed ?
Such claim would hardly be made by any one. And *505yet under our statute the wife is clothed with the same capacity and power to convey as the husband. Possessing the same powers, it is certainly very logical to conclude that the same consequences would follow from the same acts.
The wife having joined in the granting and covenanting parts of the deeds in controversy, was correctly held by the District Court to have passed all her interest in the real estate conveyed thereby. See Learned v. Cutler, 18 Pick., 9.
Affirmed.